Citation Nr: 0814711	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-13 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.	Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure. 

3.	Entitlement to service connection for a cardiovascular 
disability, including as secondary to herbicide exposure and 
secondary to diabetes mellitus. 

4.	Entitlement to service connection for erectile 
dysfunction, including as secondary to herbicide exposure and 
secondary to diabetes mellitus. 

5.	Entitlement to service connection for peripheral 
neuropathy of the upper extremities, including as secondary 
to herbicide exposure and secondary to diabetes mellitus. 

6.	Entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as secondary 
to herbicide exposure and secondary to diabetes mellitus. 
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision denying 
service connection for diabetes mellitus, a cardiovascular 
disability, erectile dysfunction and peripheral neuropathy.  
In February 2007, the Board denied the veteran's claims.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  A Joint Motion for 
Remand was filed in February 2008.  By Order of the Court in 
February 2008, the motion was granted and the appeal was 
remand to the Board.  

This appeal also comes before the Board from a July 2005 RO 
decision denying service connection for PTSD.  The Board 
notes that a VA Form 8, Certification of Appeal is not 
associated with the claims file; however, in January 2007 the 
veteran submitted an Appeal to the Board (VA Form 9) from the 
denial of service connection for PTSD and perfected his 
appeal.  

The issues of service connection for diabetes mellitus, a 
cardiovascular disability, erectile dysfunction and 
peripheral neuropathy are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran was diagnosed with PTSD related to his claimed 
in-service stressors by competent medical evidence and the 
stressors have been corroborated by lay statements.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case 
regarding the issue of service connection for PTSD, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disability shown after service, when all 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

In this case, the veteran was diagnosed with PTSD by a 
psychologist at the Vet Center in November 2004.  The 
psychologist also considered the veteran's experiences in 
service and opined that the veteran was permanently impaired 
both occupationally and interpersonally as a result of PTSD 
caused by his assignment in Thailand, in support of troops in 
Vietnam.  In reviewing the veteran's claimed in-service 
stressors, the Board notes that where a current diagnosis of 
PTSD exists, the sufficiency of the claimed in-service 
stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  Therefore, the only issue for the Board is whether 
the claimed in-service stressor actually occurred.  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As in 
this case, the veteran indicated and the DD 214s confirmed 
that the veteran did not "engage in combat with the enemy." 
As such, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Moreau, 9 Vet. App. at 
395-96.  

According to service records, the veteran was stationed in 
Ramasun Station, Thailand in December 1973 for 12 months.  He 
was a Staff Sergeant in the 6924th Security Squadron of the 
United States Air Force Security Service (USAFSS).  The Board 
also notes that the information in the service records about 
the veteran's current assignment was considered sensitive 
information that was restricted or classified.  The DD214 
shows that the veteran had a Top Secret EBI (Extended 
Background Investigation) and was a radio communications 
analyst technician. 

The veteran has also submitted personal statements regarding 
his experiences in service.  In January 2005 and August 2006, 
the veteran responded to the RO's request for information 
regarding his claimed stressor.  In his statements, the 
veteran indicated that he was stationed on an intelligence 
gathering site in the northern providence of Thailand which 
was considered a "hot zone."  He indicated that he had Top 
Secret codeword security clearance.  He stated that he was 
never issued a weapon while stationed at Ramasun Station.  
The veteran described his experiences in Thailand.  He 
indicated that there was constant insurgent activity around 
the base the entire 12 months he was there.  He stated that 
the base was constantly going to a "condition red" defense 
posture due to insurgent activity.  They also had nationals 
working on the base, which he stated caused stress because he 
never knew if nationals were friendly or insurgents.  He 
stated that going off base was greatly discouraged, 
especially after dark, due to the danger of being shot.  He 
stated that he never knew if he would get shot at while 
running on the base perimeter road to stay in shape.  

The veteran stated that his Top Secret clearance allowed him 
access to classified information about the North Vietnam Air 
Force and its communication network and encryption systems.  
The veteran stated that he knew that there were insurgents 
operating around the base and if there was an attack, he was 
instructed to destroy the intercept classified equipment with 
thirmite grenades.  The veteran indicated that he was always 
on heightened alert for fear of an attack, being captured and 
interrogated.  He stated that not having a weapon increased 
his stress as he could not defend himself.  The veteran also 
indicated that the Air Force does not issue a Combat Infantry 
Badge; however, he was paid hazard duty supplement due to the 
location of the Ramasun Station and the nature of his 
mission.  The veteran indicated that he constantly feared 
being attacked or captured while at Ramasun.  He also stated 
that due to his knowledge, he knew that he was living in an 
obviously valuable target that was known to the enemy and it 
was only a mater of time before they would be destroyed and 
captured.  The veteran stated that he did not trust the Thai 
guards at the Station and never knew if he would wake up from 
sleeping or be killed.  The veteran indicated that living 
with constant fear and stress in Thailand caused his PTSD as 
he continued to live with an elevated stress level with 
hypervigilance and tension that was unacceptable to his 
social and occupational life.  

Also in August 2006, the veteran submitted a handwritten 
statement from his immediate supervisor while in service.  
The statement indicated that the veteran was assigned to the 
6924th Security Squadron which was part of the United Sates 
Air Force Security Service in Ramasun, Station in northern 
Thailand.  The statement indicated that the veteran was an 
intelligence analyst.  

In December 2006, the veteran submitted a notarized statement 
from a Sergeant who was a member of the 6924th Security 
Squadron in Ramasun Station, Udorn, Thailand at the same time 
as the veteran.  The Sergeant stated that he was assigned to 
the same squadron barracks and worked together on the same 
operations flight as the veteran.  They also had the same 
Master Sergeant.  The Sergeant indicated that he read the 
veteran's September 2004 statement that described the 
conditions at Ramasun Station.  The Sergeant stated that he 
totally agreed with the information in the veteran's 
statement.  He stated that the veteran's statement was true 
and correct and to the best of his knowledge and sincerely 
supported the veteran's statement.  

The Board finds that the veteran is entitled to service 
connection because his claimed in-service stressor has been 
verified by lay evidence.  "Competent lay evidence" means 
"any evidence not requiring that the proponent have 
specialized education, training, or experience."  Lay 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person."  38 C.F.R. § 
3.159(a)(2); See Bruce v. West, 11 Vet. App. 405, 410-11 
(1998).  Furthermore, in a PTSD case, lay evidence alone is 
sufficient to verify an alleged stressor.  See Stone v. 
Nicholson, 480 F.3d 1111 (Fed. Cir. 2007) (lay evidence alone 
is sufficient to corroborate the occurrence of an in-service 
stressor, although a person's own statements cannot serve as 
corroboration of the facts contained in those statements).  

The Board finds that although the veteran's own statement 
cannot serve as credible corroboration of his own allegations 
as to in-service stressors, the lay statements that the 
veteran submitted are sufficient to corroborate the veteran's 
claimed stressors.  The statement from the Sergeant and 
Master Sergeant sufficiently corroborate the described 
stressors that the veteran experienced in service.  The Board 
finds that the lay statements are credible evidence of the 
veteran's in service stressors because the lay witnesses had 
knowledge of the facts and circumstances of the veteran's 
service.  The nature of the veteran's specialty in service 
could be observed and described by the lay witnesses because 
they were of the same specialty and squadron as the veteran.  
Additionally, the lay statements show that the veteran's 
account of his history, which was the basis of the 
psychologist opinion linking his PTSD to service, is 
reliable.  

As there is a current diagnosis of PTSD, a psychologist 
opinion of a causal nexus between the diagnosed PTSD and the 
claimed in-service stressors as well as credible supporting 
lay evidence that the claimed in-service stressors actually 
occurred, service connection is warranted. 


ORDER

Service connection for PTSD is granted. 


REMAND

In accordance with the Joint Motion for Partial Remand, the 
issues of service connection for diabetes mellitus, a 
cardiovascular disability, erectile dysfunction and 
peripheral neuropathy must be remanded for additional 
development. 

The veteran asserts that he was exposed to herbicides in 
Vietnam.  Service connection may shown through statutory 
presumptions.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam, during the 
Vietnam era, will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1).  The diseases associated 
with herbicide exposure include diabetes mellitus and acute 
and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).

A veteran who, during active service, served in Vietnam 
during the Vietnam era and has a disease associated with 
herbicide exposure for purposes of the presumption, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  The presumption may 
be rebutted by affirmative, though not necessarily 
conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 
38 C.F.R. § 3.307(d).  

A veteran is presumed to have been exposed to herbicides if 
he served in Vietnam between January 9, 1962, and May 7, 
1975, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during service.  
See 38 U.S.C.A. § 1116(f).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The RO attempted to determine if the veteran had service in 
Vietnam or was exposed to herbicides in service.  An initial 
response from the Personnel Information Exchange System 
(PIES) in July 2004 did not reveal records regarding service 
in Vietnam or exposure to herbicides.  The veteran provided a 
statement in December 2004 asserting that he was on a flight 
that stopped at Da Nang Air Base and Tan Son Nhut Air Base in 
Vietnam in December 1973.  He also indicated that in December 
1974 he was on a flight that landed in Tan Son Nhut Air Base 
in Vietnam and he exited the plane in Vietnam for 
approximately an hour.  The personnel file and flight 
manifests have not been requested by the RO.  

Additionally, the veteran asserts that his cardiovascular 
disability, erectile dysfunction and peripheral neuropathy 
were caused by or aggravated by his diabetes mellitus.  The 
Board notes that there is a September 2004 VA Compensation 
and Pension Examination of record that partially addressed 
the veteran's secondary claims, however, the RO did not 
adjudicate these claims.  Furthermore, the issue of service 
connection for diabetes mellitus must be further developed 
and decided before the secondary claims can be adjudicated by 
the RO. 

Therefore, the Board finds that additional development is 
required to determine if the veteran was exposed to 
herbicides in service.  After a determination of the 
veteran's claim for diabetes mellitus is developed and 
decided, the secondary claims must then be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran proper 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding service 
connection for the veteran's claims, 
including his secondary service connection 
claims.  The notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law

2.	The RO must contact the appropriate 
agency to obtain a copy of the veteran's 
entire military personnel file.  The RO 
should also attempt to obtain the flight 
manifests from the December 1973 and 
December 1974 flights as the veteran 
described from the U. S. Army and Joint 
Services Records Research Center (JSRCC) 
or other appropriate agency.  All efforts 
to obtain these records should be fully 
documented.  If the records are not 
available, a negative response should be 
provided.  

3.	After any additional notification or 
development that the RO deems necessary is 
undertaken, the veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


